Citation Nr: 1719951	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States army from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim to reopen the claim for service connection for an acquired psychiatric disorder as new and material evidence had not been submitted.  In November 2012, the Veteran filed a notice of disagreement (NOD).  

In April 2015, the Board granted the petition to reopen the claim for service connection for an acquired psychiatric disorder, and remanded the claim for further development.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bipolar disorder is related to service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for an acquired psychiatric disorder, the Board will not discuss further whether those duties have been accomplished.
II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Initially, the evidence of record establishes that the Veteran has a current psychiatric disorder.   The Veteran's psychiatric treatment records reflect diagnoses including bipolar disorder, panic disorder, depression, and anxiety.  

The dispositive issue in this case is whether the Veteran's psychiatric disorders are related to service.

The Veteran's service treatment records (STRs) include an enlistment report of medical examination from June 1971, where the examiner found a normal clinical evaluation for any psychiatric conditions.  In his June 1971 report of medical history, the Veteran noted that he did not attempt suicide; had no depression or excessive worry; had no loss of memory or amnesia; and had no nervous trouble of any sort.  In September 1973, the Veteran and his wife were seen for marital problems where they both agreed to go to marital counseling.  In the April 1981 separation report of medical examination, a normal clinical evaluation was found for any psychiatric conditions.  In his September 1973 separation report of medical history, the Veteran noted that he did not attempt suicide; had no depression or excessive worry; had no loss of memory or amnesia; and had no nervous trouble of any sort.  

The Veteran's medical treatment records reflect that the Veteran began mental health treatment in 2002.  He reported that he was hurt by the ending of his second marriage in 1998 and became severely depressed.  He reported that as a result, he was hospitalized for a week.  Clinicians have listed impressions of anxiety, depression, and bipolar disorder and have prescribed medications as treatment.  Progress notes reveal that the Veteran was battling depression; complained of his mind racing; had sad and dysphoric moods; crying spells; feelings of shame; tense and anxious feelings; inability to focus; little interest or pleasure in doing things; feelings of hopelessness; broken sleep; and periods of excessive worry.  Records from Social Security Administration (SSA) show that the Veteran reported that he had extreme highs and lows; isolated himself; was short-tempered; and an increase in panic attacks since December 2005.  In a July 2007 examination, the Veteran was diagnosed with bipolar disorder, type I panic disorder with agoraphobia and dependent personality disorder.  The examiner explained that the Veteran was significantly depressed at that time, appeared to have developed panic attack symptoms, appeared to be agoraphobic, and had characteristics of dependent personality disorder.  

In a June 2009 statement in support of the claim, the Veteran stated that the Army separated him from his wife and daughter in 1979 which led to his divorce.  He also stated that his military occupational specialty (MOS) put him under a lot of pressure and stress due to the need to be precise.  In a June 2010 statement, the Veteran stated that the Army did not grant him compassionate reassignment which forced him to give up custody of his daughter.  He stated that this bothered him mentally.  He further explained that his MOS as a field artillery fire direction specialist required him to control live ammunition which was very stressful.  In 2000, he began to notice a problem with his racing mind, memory loss, panic attacks, and sleep disturbances.  The Veteran related his problems to his military service.  

In his August 2010 Board hearing, the Veteran reported that he recognized symptoms of bipolar disorder between 1995 and 2000, when he started to admit to himself that there might be something going on.  He explained that he did not want to admit to himself that something was going on, but felt that he was either extremely high or extremely low; with no balance in between.  He stated that he would be working on one thing, go back to another thing, and couldn't remember what he was originally working on.  He reported symptoms of racing mind, memory loss, and panic attacks.  He stated that he did not have any social relationships and lived with his mother.  He stated that these problems started in the military.  

In January 2014, the Veteran's sister submitted a statement where she reported that the Veteran was very distant when he returned from service.  She stated he had difficulties working and holding a job.  She reported that she was afraid of the Veteran as he was verbally abusive to his family.  She further stated that their father died in 2004 and he could not sort through his feelings and find peace. The Veteran's mother also submitted a statement where she reported that the Veteran was "normal" before he went into service.  His mother stated that she noticed a significant change in his mood when he was transferred, while in service, to Colorado.  She stated that he was not the same person she knew before he entered service as he was very short fused, angry, exploded over anything, and nervous.  She further stated that she noticed that the Veteran was very depressed and attempted suicide a few times. 

In February 2014, a private psychologist prepared a disability benefits questionnaire with regard to the Veteran's psychiatric disorder.  The Veteran reported usage of marijuana to self-medicate.  The Veteran's symptoms included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that his intellectual abilities appeared to be slightly below average, his capacity for abstraction appeared to be variable, his ability to interpret proverbs was poor, and his judgment was poor.

The examiner opined that the Veteran's experiences began in the military, in turn, continued to manifest as bipolar disorder; and the working conditions that he was exposed to during his military service have aggravated the bipolar disorder.  The examiner stated that based on the interview and the claims file, she found that his military service working conditions more likely than not aggravated his bipolar disorder.  The examiner found that upon review of his file, there was a clear correlation between military service and psychological complaints that left him unable to develop and maintain social relationships, thus contributing even more to his bipolar disorder.  She cited medical literature indicating that those with bipolar disorder are helped by accommodations at work, which the Veteran did not have in the military.  She concluded that his troubling symptoms were more likely than not caused by his time in active service, and that his bipolar disorder was more likely than not aggravated by his time in service.  

In August 2016, the Veteran underwent a VA examination where the examiner, a psychologist, diagnosed him with an unspecified anxiety disorder.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner reported that the Veteran had inconsistent statements.  He explained that the Veteran reported during the examination that his first marriage ended in divorce because they were "not compatible"; however, he also made prior statements that his marriage failed due to deployment.  The examiner stated that the Veteran reported that this continued to cause him anguish; however, he did not report it at the VA examination and did not he appear to be distressed when mentioning the divorce.  The Veteran reported no serious conflict in relationships and no anger problems.  He reported that his financial situation limits his social life, but he attends church, watches television, helps his mother around the house, runs errands, and takes care of his two dogs. The Veteran reported that his MOS included top secret security clearance and classified information.  He implied that he controlled the direction of where any nuclear bombs or missiles would go and claimed to have "direct ties to the President;" "broke the nuclear code;" and says that he was "behind the scenes."  He expressed some minor distress over how he "had the power to change the world" (meaning control of nuclear weapons), yet everything was secret and he could not get any credit or acknowledgement of this duty.  The examiner found his claims to be implausible; however, was unsure whether they reflected grandiose delusions or narcissistic claims.  The examiner noted that the Veteran's described work history in computers after service suggested good functioning and seemed to be in contrast with his sister's statement.  The examiner stated that the Veteran's symptoms are likely anxiety-based with difficulty with concentrating.  

The VA examiner opined that the Veteran did not meet the criteria for bipolar disorder because the Veteran denied classic manic or hypomanic episodes with distinct periods of increased energy, impulsivity, pressured speech, etc.  The examiner acknowledged the Veteran's report of racing thoughts/concentration problems; however, he reported that these symptoms were nearly constant, and those with bipolar disorder have fluctuating symptoms.  The examiner noted that the Veteran stated that he first sought treatment in March 2002 and seemed to date the onset of his problems to the time he was laid off in 2000.  Subsequently, the examiner opined that it is not likely that his mental health condition had its origins during military service.  The examiner also noted that the Veteran claimed that his MOS and his requirement to multitask affected his mental health; however, the examiner stated that learning to multitask does not cause anxiety or poor concentration, and in the alternative, could possibly sharpen focus.  The examiner also noted his military records reflected very good job performances and his work history after the military did not reflect any concentration problems.  Furthermore, the examiner noted that both the enlistment and the separation forms (including those he filled out himself) were entirely negative for any mental health problems, treatment, or complaints.  Finally, the VA examiner addressed the opinion of the private examining psychologist in February 2014.  The VA examiner found that the private psychologist did not address any symptoms actually described to bipolar disorder or manic/hypomanic symptoms.  The examiner found that contrary to what the private psychologist opined, bipolar disorder could not be both caused and aggravated by military service.

Upon review of the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is warranted.  There are two medical opinions, each by a psychologist, one indicating a nexus between the Veteran's current psychiatric disorder and service and one indicating a lack of nexus.  Each psychologist provided an extensive rationale and explained the reasons for their conclusions based on an accurate characterization of the evidence of record and relevant medical literature.  Each opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Moreover, although the private psychologist used the term "aggravated," reading her opinion as a whole and in the context of the evidence of record, including her statement that the Veteran did not have psychiatric problems prior to service, her opinion indicated a causal relationship, with the onset of the bipolar disorder in service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In addition, the private psychologist's analysis was supported by the lay evidence, including the statements from the Veteran's sister and mother indicating a noticeable change from the time the Veteran entered and left the military.

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current psychiatric disorders are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder, the psychiatric disorder diagnosed by the private psychologist as part of her positive nexus opinion, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for bipolar disorder is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


